Case 20-10277-elf      Doc 19     Filed 03/20/20 Entered 03/20/20 12:45:54            Desc Main
                                  Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                      : CHAPTER NO. 13
                                                            :
RICHARD SCOTT MORRIS                                        : CASE NO. 20-10277-ELF
KRISTI MORRIS                                               :
                              DEBTOR                        :
                                                            :
PENNSYLVANIA DEPARTMENT                                     : HEARING DATE AND TIME
OF REVENUE,                                                 : March 24, 2020, @10:00 a.m.
                                                            :
                              MOVANT                        :
                                                            :
                      V.                                    :
                                                            :
RICHARD SCOTT MORRIS,                                       :
KRISTI MORRIS                                               :
                    RESPONDENT                              : RELATED TO DOCKET NO. 2

                     PENNSYLVANIA DEPARTMENT OF REVENUE’S
                  OBJECTION TO DEBTOR’S PROPOSED CHAPTER 13 PLAN


         NOW COMES the Commonwealth of Pennsylvania, Department of Revenue (hereinafter

“Department”), by and through its Office of Chief Counsel and Deputy Chief Counsel Jonathan

W. Chatham, and files this plan objection as authorized by 11 U.S.C. § 1324 for the following

reasons to wit:

1. This objection is made on the grounds that the Plan does not comply with the provisions of

    Chapter 13, nor has the Plan been proposed in good faith as required by 11 U.S.C. §

    1325(a)(1), and (3). The Debtor’s obligation pursuant to 11 U.S.C. § 1322(a)(2), to provide

    for full payment of all claims entitled to priority under 11 U.S.C. § 507 has not been met,

    nor has Debtor provided for full payment of the Department’s claims entitled to secure status

    under 11 U.S.C. § 506 as required by 11 U.S.C. § 1325(a)(5).




                                                1
Case 20-10277-elf       Doc 19     Filed 03/20/20 Entered 03/20/20 12:45:54               Desc Main
                                   Document      Page 2 of 3



2. The Department’s Proof of Claim, containing a secured claim in the amount of $2,220.61

   and a priority claim in the amount of $2,520.72, is not specifically treated within the

   Debtor’s proposed Chapter 13 Plan in the proper classification or amounts. The

   Department’s claim is docketed on the claims register, and is identified as Claim No: 1.

3. It is unclear how the Debtor intends to provide for the full payment of the Department’s

   secured claim. The Plan should provide for the full payment of the Department’s secured

   claim along with accrued interest in the amount of six (6%) percent. It appears that the

   Debtor(s) may be attempting to avoid the Department’s tax lien(s).

   a.   If the validity of a lien (Exhibit A) is in question, a Motion to Determine Secured Status

        under 11 U.S.C. § 506(a), must be commenced. See; Fed. R. Bankr. P. 4003(d) which

        provides that “[a] proceeding by the debtor to avoid a lien ... shall be by motion in

        accordance with Rule 9014.” 11 U.S.C. § 506 determines the amount of a secured claim

        but does not govern the actual allowance or disallowance of a claim.

   b.   In order to determine the validity, priority, or extent of a lien or other interest in

        property, the Debtor is required to commence an adversary proceeding under Fed. R.

        Bankr. P. 7001(2).

   c.   Accordingly, the Debtor cannot on their own determine the secured status of the

        Department’s lien. In re Kressler, 252 B.R. 632 (Bankr.E.D.Pa. 2000).

4. Providing for the full payment of the Department’s claim would assist the Court, the

   Trustee, the Debtor, and the other creditors in determining the viability of the Plan.

5. The Department also objects to the confirmation of Debtor’s Plan on the grounds that the

   Plan is underfunded.




                                                  2
Case 20-10277-elf      Doc 19     Filed 03/20/20 Entered 03/20/20 12:45:54          Desc Main
                                  Document      Page 3 of 3




6. Ultimately, the Department must object to the Debtors’ instant Plan because it is not

   proposed in good faith and in compliance with 11 U.S.C. §§ 1322 and 1325.

   WHEREFORE, the Department respectfully requests this Honorable Court deny

confirmation of the Debtors’ Proposed Chapter 13 Plan unless and until the Department’s

Objections have been cured and an amended plan is filed that accounts for the Department’s

claim(s) in the proper classification and amount.

                                                           Respectfully submitted by:



                                                           /s/ Jonathan W. Chatham
                                                           Jonathan W. Chatham
                                                           Deputy Chief Counsel
                                                           PA Department of Revenue
                                                           Office of Chief Counsel
                                                           P.O. Box 281061
                                                           Harrisburg, PA 17128-1061
                                                           PA I.D. # 209683
                                                           Phone: 717-783-3673
                                                           Facsimile: 717-772-1459




                                               3
